Dear Secretary Blunt:
This letter is in response to your request for our review under Sections 116.332 and 116.334, RSMo 1986, for sufficiency as to form of an initiative petition relating to a proposed law regarding the release of information which is contained in sealed adoption records. A copy of the initiative petition which you submitted to this office on July 11, 1989, is attached for reference.
We conclude the petition must be rejected as to form. We note the following deviations from the statutorily-prescribed form set forth in Section 116.040, RSMo 1986:
    1.  The petition in the upper right hand corner provides a blank for the "congressional district" while the statutory form provides a blank for the "county."
    2.  In the sentence at the top of the petition, the petition refers to "qualified" voter while the statutory form refers to "registered" voter.
    3.  In the first sentence of the petition below the addressee (the sentence commencing "We the undersigned . . ."), the petition refers to "my street address" while the statutory form refers to "my registered voting address."
    4.  The petition does not contain a "Circulator's Affidavit" in the form as set forth in the statute.
    5.  The columns set forth on the petition are not consistent with the columns set forth in the statutory form in that:
        a.  there is no column on the petition for "date signed" while the statutory form provides for such a column.
        b.  the petition refers to "street address" while the statutory form refers to "registered voting address."
        c.  there is no column on the petition for congressional district while the statutory form provides a column for "congr. dist."
    6.  In that part of the petition below the columns, the petition refers to "street address," "qualified voter," and "congressional district" while the statutory form refers to "registered voting address," "registered voter," and "county."
Section 116.040, RSMo 1986 provides in part:
         "If this form is followed substantially, it shall be sufficient, disregarding clerical and merely technical errors."
However, the deficiencies set forth above, both the number of deviations from the statutory form and the significance of some of those deviations, causes us to reject the petition as to form.
Because of our rejection of the form of the petition for the reasons stated above, we have not reviewed the petition to determine if additional deficiencies exist.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General
Enclosure